NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HEIDI CHIAT,                                    No.    20-35958

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01142-RSL

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON;
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES; MARCY FOMIN;
LINDA TOWNSEND-WHITHAM;
TANYA KEENAN; SHAWN SIVLY;
CHRISTIEN STORM; DARLA ABBAS;
THERESA BURTON; ROXANNE KAR;
ANTHONY KAR,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                            Submitted October 5, 2021**
                               Seattle, Washington

Before: PAEZ, M. SMITH, and NGUYEN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Heidi Chiat appeals the district court’s orders granting summary judgment in

favor of the State of Washington, Department of Social and Health Services (DSHS)

as well as its order granting in part and denying in part her motion pursuant to

Federal Rule of Civil Procedure 56(d).1 We have jurisdiction pursuant to 28 U.S.C.

§§ 1331, 1367, and 1291. We review the district court’s orders granting summary

judgment de novo, Momox-Caselis v. Donohue, 987 F.3d 835, 840 (9th Cir. 2021),

and its order regarding Ms. Chiat’s Rule 56(d) motion for an abuse of discretion,

Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Rsrv.,

323 F.3d 767, 773 (9th Cir. 2003). Applying these standards, we affirm. Because the

parties are familiar with the facts, we do not recount them here, except as necessary

to provide context to our ruling.

      1.     The district court properly granted summary judgment on Ms. Chiat’s

claims pursuant to 42 U.S.C. § 1983 because states and state agencies are not

“persons” for purposes of the statute. Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989); see also Maldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004).

      2.     The district court properly granted summary judgment on Ms. Chiat’s

state law claims regarding any actions DSHS took in compliance with court orders

because DSHS is statutorily immune from liability for those actions. Wash. Rev.


1
  The district court separately dismissed all of Ms. Chiat’s claims against the
individual defendants for lack of personal jurisdiction. Ms. Chiat does not
challenge those orders on appeal.

                                          2
Code § 4.24.595(2).

      3.     The district court properly granted summary judgment on Ms. Chiat’s

claim that DSHS did not comply with court orders because there is no evidence to

support this claim. The only court order Ms. Chiat identified was the King County

Superior Court’s order providing that Ms. Chiat’s visitation with K.C. would be “at

the youth’s discretion,” but Ms. Chiat did not produce any evidence showing that

K.C. wished to see her and DSHS did not allow her to do so.

      4.     The continuing violations doctrine did not preclude the district court

from granting summary judgment on some of Ms. Chiat’s claims because the statute

of limitations had expired. Ms. Chiat appears to argue that some of the claims the

district court dismissed were timely because DSHS’s actions continued into the

limitations period. The only specific claims Ms. Chiat alleges were improperly

dismissed pursuant to the statute of limitations are based on (1) DSHS allegedly

placing K.C. with a “religious fundamentalist family” in 2014 and keeping her there

“into April 2015” and (2) DSHS concluding in administrative proceedings in

September 2014 that the allegations against Ms. Chiat were “founded” and not

altering that conclusion until June 2015. But the district court did not grant summary

judgment on these claims based on the statute of limitations.

      Ms. Chiat’s claim regarding the “religious fundamentalist family” appears to

be either her § 1983 claim based on the First Amendment or her claim that DSHS


                                          3
wrongfully separated K.C. from Ms. Chiat. The court granted summary judgment

on Ms. Chiat’s § 1983 claims because the state is not a “person” within the

meaning of the statute and her claims related to DSHS separating K.C. from Ms.

Chiat because a court ordered DSHS to do so, and DSHS is immune from liability

for actions taken in compliance with court orders.

      The district court granted summary judgment on Ms. Chiat’s claim regarding

DSHS’s administrative findings because it concluded, and the record shows, that

there is no genuine dispute that Ms. Chiat “resigned her position as a substitute

teacher before the neglect findings were made.” Therefore, the district court

granted summary judgment on this claim because Ms. Chiat did not produce any

evidence to prove causation, not because the statute of limitations had run.

      5.     The district court properly denied in part Ms. Chiat’s Rule 56(d)

motion because Ms. Chiat did not explain what facts she hoped to find through

further discovery or how those facts would preclude summary judgment. Tatum v.

City & Cnty. of S.F., 441 F.3d 1090, 1100 (9th Cir. 2006).

      6.     The district court also appropriately limited discovery with respect to

Ms. Chiat’s abuse of process claim. In granting a Rule 56(d) motion, a district

court is not required to “permit wholesale discovery.” Burlington N. Santa Fe R.R.

Co., 323 F.3d at 775. Instead, “the district court may tailor limited discovery

before again entertaining a motion for summary judgment.” Id. Here, the district


                                          4
court reasonably limited discovery to information related to Ms. Chiat’s abuse of

process claim because it had already granted summary judgment on her other

claims.

      7.     The district court properly granted summary judgment on Ms. Chiat’s

abuse of process claim even if the first dependency proceeding was still pending at

the time of the second investigation because there is no evidence in the record

showing that DSHS used “legal process empowered by [the first] suit” in the

second investigation. Sea-Pac Co. v. United Food & Com. Workers Loc. Union 44,

699 P.2d 217, 221 (Wash. 1985) (quoting Batten v. Abrams, 626 P.2d 984, 990

(Wash. 1981)).

      AFFIRMED.




                                         5